Citation Nr: 1402322	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-08 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lower back condition.

2.  Entitlement to service connection for a left foot condition.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975.

This case came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision rendered by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2013, a hearing was held before the undersigned at the RO.

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2012).

The issue of entitlement to service connection for a left foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not suffer a lower back injury or disease during his active military service.

2.  While the Veteran was exposed to acoustic trauma during active military service, he does not have a right ear hearing disability for VA purposes.
3.  While the Veteran was exposed to acoustic trauma during active military service, his left ear hearing disability is not related to his military service.

4.  While the Veteran was exposed to acoustic trauma during active military service, his bilateral tinnitus is not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back disability have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

For disabilities that are not listed as chronic, under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lower Back Condition

The Veteran asserts entitlement to service connection for a lower back condition.  

The Veteran has not specified the nature of his current back condition and there is no current medical diagnosis.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The available medical records suggest, however, that the Veteran's claim relates to a right lumbar herniated nucleus pulposus at L5-S1 or residuals of surgical reparation of that condition.  See October 1985 Private Surgical Records.  In either case, the claimed lower back condition is not listed as a chronic disease under 38 C.F.R. § 3.309(a) and the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply.  Walker, 708 F.3d at 1338-39.

To prevail, then, the Veteran must satisfy the elements of a direct service-connection claim as set forth above.  See Shedden, 381 F.3d at 1167.  The dispositive issue on this record is the lack of an in-service injury to or disease of the Veteran's lower back.  Thus, the Board need not discuss the evidence regarding the other elements of a claim, specifically a current disability and a causal nexus of that disability to active service.  Id.

For completeness, the Board notes that the medical history in the private treatment records from 1985 contain the Veteran's report of a high school football injury to his back.  The Veteran has not contended that he had a pre-existing injury upon entry into service and his entrance medical examination, as well as the report on medical history completed by the Veteran, do not indicate any preexisting back condition or spinal abnormalities.  Additionally, there are no pre-service medical records associated with the file or identified by the Veteran that would establish a pre-existing condition.  Thus, the Board will not presume the existence of a pre-existing disease or injury and the suggestion in the medical record of a pre-service injury has no bearing on the claim currently before the Board.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 ("The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.").

The Veteran has suggested that his current lower back condition may be related to a 1973 motorcycle accident.  Though the service treatment records (STRs) do reflect contemporaneous reports of a motorcycle accident and an associated left foot injury, there is no indication in the STRs that the Veteran suffered any injury to his back at that time nor that he reported any symptoms of a back injury at that time.  See August 1973 Progress Notes.  Moreover, the Veteran has not claimed, at any other time, to have experienced symptoms of a back injury due to or close in time to the motorcycle accident.  See, e.g., August 2013 Hearing Tr. at 5-10 (discussing motorcycle accident and affirming STRs accurately describe symptoms and resolution); see also September 1985 Private Hospital Records (containing no mention of the motorcycle accident in medical history taken for purposes of diagnosis and surgical treatment of lower back condition).  The Veteran has not identified any other in-service injury or event relating to his lower back and the STRs are silent with respect to complaints of back pain or requests for treatment of the lower back.

In short, the Board finds that the competent and probative evidence of record is against finding any in-service injury to or disease of the Veteran's lower back.  See, e.g., Shedden, 381 F.3d at 1167.  The benefit of the doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2002).

Bilateral Hearing Loss

The Veteran asserts entitlement to service connection for bilateral hearing loss.  
 
Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

VA provided the Veteran with an examination in December 2009.  Audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
15
25
LEFT
10
15
25
20
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

The audiometric testing conducted at the examination is the only post-service audiometric testing of record in the Veteran's claims file.

Based on the report and the audiological test results set forth therein, the Board finds that the Veteran does not have right hearing loss considered disabling for VA compensation purposes.  See 38 C.F.R. § 3.385.  Indeed, none of the auditory thresholds for the Veteran's right ear in any of the frequencies are 25 decibels or

greater.  Additionally, the Veteran's speech recognition score using the Maryland CNC test of 96 percent does not meet the criteria for a right ear hearing disability.  Id. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because audiometric testing has not shown the Veteran to have a right ear hearing loss disability for VA purposes, the criteria for establishing service connection for a right ear hearing loss disability have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).  

With respect to the left ear, audiometric testing revealed, as indicated above, an auditory threshold of 40 decibels at 4000 Hertz.  The Veteran does have a left ear hearing disability for VA compensation purposes.  See 38 C.F.R. § 3.385.

Moreover, the Veteran contends that he experienced acoustic trauma during his active duty service.  Specifically, he reported being exposed to loud noise from aircraft while stationed on several different aircraft carriers.  The Veteran's service personnel records document his service on the U.S.S. America and the U.S.S. John F. Kennedy.  Further, while his military occupational specialty (MOS) was stock clerk, he testified at his hearing before the undersigned that he frequently had to deliver parts and supplies to the flight deck as part of his duties as stock clerk.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that the Veteran was exposed to loud noises during his active military service.  

With a left ear hearing disability and in-service acoustic trauma established, the remaining question is whether the Veteran's current left ear hearing disability is causally related to his military service.  See Shedden, 381 F.3d at 1167.  

The Veteran's service treatment records do not indicate that he was diagnosed with or treated for symptoms of sensorineural hearing loss in his left ear during service.  For instance, his separation examination noted normal hearing in his left ear.  See October 1975 Report of Medical Examination (indicating, with respect to left ear, 15db threshold at 500 Hz, 5db thresholds at 1000 Hz and 2000 Hz, and 0db threshold at 4000 Hz); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20db, and higher threshold levels indicate some degree of hearing loss").  Thus, the Board finds that chronic sensorineural hearing loss in the Veteran's left ear did not manifest during his service.

The first diagnosis of chronic sensorineural hearing loss in the Veteran's left ear was made in the December 2009 VA audiological examination.  Because the Veteran's left ear hearing loss was not manifest to a compensable degree within one year of the Veteran's separation from service, service connection may not be presumed.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board notes that service connection for a sensorineural hearing disability may be established by showing a continuity of symptomatology because the VA treats sensorineural hearing loss as an organic disease of the nervous system.  38 C.F.R. §§ 3.303(b), 3.309(a); M21-1MR III.iv.4.B.12.a; see also Walker, 708 F.3d at 1338-39.  However, the evidence of record indicates that the Veteran has not had continuous trouble hearing since service.  He testified that he did not seek any medical diagnosis or treatment for roughly 30 years after he left the service.  See August 2013 Hearing Tr. at 20; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (permitting consideration of delay in reporting symptoms).  Further, his own statements indicate that, as recently as five years ago, he "didn't think it was that bad".  See August 2013 Hearing Tr. at 20.  In fact, he has stated that, even during service, his symptoms were not continuous.  Id. at 17 ("The only time I noticed it, actually, was when I had a bad earache.").  For these reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has experienced continuous symptoms of hearing loss since his active service and service connection under Section 3.303(b) is not warranted on this record.  Walker, 708 F.3d at 1338-39.

The only remaining avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  

The Board acknowledges the Veteran has submitted for consideration his belief that his hearing disability was caused by in-service noise exposure.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. decreased hearing); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the etiology of a medical condition.  Davidson, 581 F.3d at 1316; King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the etiological opinions of this Veteran, who lacks training in a medical profession and whose opinions address a complex acoustic and medical history which includes post-military exposure to high-risk noise and delayed onset of symptoms in his left ear, are not competent evidence of the etiology of the Veteran's left ear hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The only medical evidence regarding the etiology the Veteran's left ear hearing disability is in the report of the December 2009 VA examination.  The VA examiner reviewed the Veteran's service treatment records, medical history, and subjective reports of hearing loss and noise exposure.  The VA examiner noted that the Veteran did have noise exposure on aircraft carriers, that the Veteran had normal hearing upon separation from the military, and that the Veteran had some post-military noise exposure.  Based on these facts, the results of audiometric testing, and the examiner's medical expertise, the VA examiner concluded that the Veteran's hearing loss was not caused by or the result of military noise exposure.

The Board finds the VA examiner's etiological opinion to be competent and credible evidence of the etiology of his left ear hearing disability.  The Board finds that the VA examination opinion is adequate and, further, finds its reasoning and analysis to be of significant probative value.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The VA examiner's opinion is also supported by the absence, in the record, of any complaint regarding hearing loss for over thirty years following the Veteran's separation from service.  See Maxson, 230 F.3d at 1333.  

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim, but he has submitted no competent medical evidence contrary to the findings of the VA examiner.  See 38 U.S.C.A. § 5107(a).  The Board concludes that there is no etiological link between the Veteran's current left ear hearing disability and his active service.

Accordingly, after considering the evidence of record in its entirety, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  Thus, the benefit of the doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2002).

Bilateral Tinnitus

The Veteran asserts entitlement to service connection for bilateral tinnitus.  As indicated above, the Board finds the Veteran's reports of exposure to in-service acoustic trauma to be credible.  Further, the VA examiner has diagnosed the Veteran with tinnitus and, in any event, tinnitus is capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears is capable of lay observation).  The remaining element for entitlement to service connection is a causal relationship between the Veteran's current tinnitus and his active military service.  See, e.g., Shedden, 381 F.3d at 1167

Service treatment records contain no complaints of tinnitus. The Veteran had been out of service for more than 35 years before tinnitus is reflected in the medical evidence of record.  The Board gives this fact some probative weight.  See Maxson, 230 F.3d at 1333.

At his December 2009 VA examination, the Veteran reported bilateral tinnitus but the report on that examination contains no assertions regarding onset.  During a hearing before the undersigned, the Veteran indicated that his tinnitus had onset sometime after his military service, while he was taking college classes.  See August 2013 Hearing Tr. at 17.  The record contains no clear indication of when the Veteran took the business courses during which he first noticed tinnitus and the Veteran did not specify what year he first experienced tinnitus.  Further, the Veteran has not testified or otherwise stated that he has experienced continuous ringing in his ears since service.  In fact, as noted above, the evidence establishes that the Veteran first noticed ringing in his ears after he left service.  While tinnitus may be service-connected under section 3.303(b), the Board finds, on this record, that the evidence is against finding a continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338-39.

With respect to direct service connection, the VA examiner opined, in his December 2009 report, that the Veteran's tinnitus is less likely than not (less than 50% probability) caused by or a result of military noise exposure.  The examiner noted that there were no complaints of tinnitus in the Veteran's service treatment records and that the Veteran's separation examination indicated normal hearing.  Further, the VA examiner concluded that the Veteran's tinnitus is linked to his hearing loss which the examiner opined was not caused by the Veteran's military service.  The Board finds the VA examiner's opinion to be sufficiently well-reasoned to have probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran has asserted a causal link between his tinnitus and his service.  While the Board credits the factual statements of the Veteran, those statements include the assertion that the Veteran first noticed the symptoms after service.  Thus, the Veteran's own testimony suggests a delayed onset of tinnitus.  On this record, the Board finds that the etiological opinions of this Veteran, who lacks training in a medical profession, are not competent evidence of the etiology of his tinnitus where the onset occurred well after the in-service acoustic trauma.  Jandreau, 492 F.3d at 1377. 

Considering the medical opinion and lay evidence of record, the Board finds the preponderance of the evidence is against the grant of service connection for the Veteran's tinnitus. As a result, the Veteran's claim must be denied and the benefit-of-the-doubt is not for application.  See Gilbert, 1 Vet. App. at 55.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in June 2008 prior to the initial adjudication in September 2008 of his claims for entitlement to service connection for a lower back condition, for bilateral hearing loss, and for bilateral tinnitus.  The contents of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2013 Board hearing, the undersigned Veterans Law Judge specifically addressed the criteria for service connection and asked questions as to in-service injuries, medical treatment, and any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA examination records, and private treatment records with the claims file.  The Veteran has not identified any records aside from those that are already associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

The Board also finds that additional RO action to further develop the record in connection with the Veteran's claim for entitlement to service connection for a lower back condition is not warranted.  While VA has not obtained an examination or medical nexus opinion in connection with the Veteran's claim that his lower back condition occurred during or was the result of his active duty service, the medical and other evidence of record is sufficient to make a decision on that claim.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

With respect to the claims regarding bilateral hearing loss and bilateral tinnitus, the Veteran was afforded a VA examination in December 2009.  The examination is adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  As discussed more fully with respect to the merits of the Veteran's claim above, the current record is sufficient to make a determination regarding service connection with respect to the Veteran's claims for service connection for bilateral hearing loss and bilateral tinnitus, therefore VA has no obligation to obtain further medical examinations or opinions in connection with those claims.  See 38 U.S.C.A. § 5103(A)(d); see also Wells, 326 F.3d at 1384.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a lower back condition is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied.


REMAND

The Veteran asserts entitlement to service connection for a left foot condition.  

At a hearing before the undersigned, the Veteran contended that his left foot condition consisted of numbness on the bottom of his foot.  According to the Veteran, he smashed his left foot in a motorcycle accident during his military service and has experienced numbness since that event.  Service treatment records (STRs) reflect that the Veteran did report a motorcycle accident in 1973 and suffered soft tissue damage to his left foot injury at that time.  He was treated and placed on crutches.  When the hematoma on his foot did not timely resolve, the treating physician aspirated it.  According to the entries in the STRs, the soft tissue injuries to his left foot resolved after roughly one month.  The Veteran acknowledged at his hearing that this was a fair assessment of his medical history in service.  The STRs reflect no further treatment of or complaints regarding the Veteran's left foot during the remaining two years of the Veteran's service.

The Veteran as a lay person is competent to describe left foot numbness and he has testified that he first had onset of numbness of the bottom of his left foot coincident with the in-service motorcycle accident.  The Veteran has further testified that the numbness has been continuous since that time.  Thus, there is both an in-service event and a possible causal relationship of his current condition to that in-service event.  Because the Board finds that the available evidence insufficient to make a determination with respect to entitlement to service connection for a left foot condition, the Veteran is entitled to an examination to determine the nature and etiology of his current left foot condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); 38 U.S.C. § 5103A(d)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with any examination deemed necessary.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:


a.  Does the Veteran currently have a left foot disability?

In answering this question, the examiner should identify and describe each left foot disability, if any, the Veteran is found to have.

b.  For each disability identified in (a) above, is it at least as likely as not (probability of at least 50 percent) that the Veteran's left foot disability is etiologically related to his active military service, to include the motorcycle accident?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




___________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


